IDA A. SMITH AND CHARLES G. BANCROFT, EXECUTORS, ESTATE OF JOHN C. B. SMITH, PETITIONERS, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Smith v. CommissionerDocket No. 32074.United States Board of Tax Appeals20 B.T.A. 41; 1930 BTA LEXIS 2216; June 12, 1930, Promulgated 1930 BTA LEXIS 2216">*2216  1.  At and prior to his death, the decedent and his wife held as tenants by the entireties certain property located in the Commonwealth of Massachusetts.  The respondent included the value of said property in the gross estate of the decedent for the purpose of the Federal estate tax.  The action of the respondent is approved on authority of Tyler v. United States,281 U.S. 497">281 U.S. 497. 2.  Prior decisions of the Board inconsistent herewith, overruled.  Henry J. Richardson, Esq., for the petitioners.  Frank T. Horner, Esq., for the respondent.  TRAMMELL20 B.T.A. 41">*41  This is a proceeding for the redetermination of a deficiency in estate tax in the amount of $4,516.88.  The issue is whether the value of certain property, located in Massachusetts and at the time of his death held by the decedent and his wife as tenants by the entireties, is subject to the Federal estate tax.  20 B.T.A. 41">*42  FINDINGS OF FACT.  The petitioners are the duly qualified and acting executors of the Estate of John C. B. Smith, who died on March 11, 1925, a resident of the County of Essex, Commonwealth of Massachusetts.  Ida Smith, his widow, survived him.  The said1930 BTA LEXIS 2216">*2217  John C. B. Smith and his wife, Ida A. Smith, prior to the death of the decedent, acquired certain property located in the Commonwealth of Massachusetts, as tenants by the entireties, and continued so to own the same to the date of the decedent's death.  In computing the gross estate of the decedent, the respondent included said property at a valuation of $100,936.62.  OPINION.  TRAMMELL: The single question of law raised in this proceeding is whether the value of certain property, located in the Commonwealth of Massachusetts and held at the time of his death by the decedent and his wife as tenants by the entireties, may be included in the estate of the decedent in computing his net taxable estate for Federal estate-tax purposes.  The common laws doctrine of estates by the entireties is recognized by the laws of the Commonwealth of Massachusetts, both as to real and personal property.  ; ; . Such tenancies being recognized by the laws of Massachusetts, where the property was located, the issue here is governed by the decision1930 BTA LEXIS 2216">*2218  of the Supreme Court of the United States in , wherein it was held that the value of property owned by a husband and his wife as tenants by the entireties in a State where such tenancies are recognized by law must be included in the estate of the husband, if he dies first, in computing his net taxable estate for Federal estate-tax purposes.  Accordingly, the determination of the respondent in the instant case is approved.  All prior decisions of the Board inconsistent herewith are overruled.  Judgment will be entered for the respondent.